 
 
EXHIBIT 10.1
REDACTED COPY
 
DEVELOPMENT AGREEMENT


THIS DEVELOPMENT AGREEMENT (this “Agreement”) is made effective as of the 18th
day of March, 2010 (the “Effective Date”), by and between KCI USA, Inc., a
Delaware corporation (“KCI”) and Quick-Med Technologies, Inc., a Nevada
corporation (“Quick-Med”).


 
1.      Definitions.   The following terms shall be defined as follows when used
herein:


(a)      “Affiliate” means any partnership, joint venture, or other entity which
directly or indirectly controls, is controlled by or is under common control
with a party.  Control shall mean the possession of fifty percent (50%) or more
of the voting stock or the power to direct or cause the direction of the
management and policies of the controlled entity, whether through the ownership
of voting securities, by contract or otherwise.


(b)      “KCI” includes all KCI’s employees, its Affiliates, assignees and
successors in interest, and subcontractors who provide services related to the
Project conducted under this Agreement.


(c)      “Quick-Med” includes all Quick-Med’s employees, its Affiliates,
assignees and successors in interest, and subcontractors who provide services
related to the Project conducted under this Agreement.


(d)      “Property” means any and all compositions, articles of manufacture,
processes, apparatus (collectively the “Inventions”); know-how; data; writings,
drawings and all other works of authorship including, without limitation,
software, protocols, program codes, audiovisual effects created by program code,
databases, specifications, algorithms, graphics and documentation related to all
the foregoing (collectively the “Works”); mask works; product platforms,
architectures, signal formats and other system standards; tangible items
including, without limitation, materials, samples, components, tools, operating
devices (e.g. board assemblies, and engineering models), hardware and
communication systems; and, any business or technical information in human or
machine readable form which embodies or describes any of the foregoing items.


(e)      “Intellectual Property” means all forms of intellectual property rights
including, without limitation, patents, trademarks, copyrights, mask rights,
trade secrets and proprietary know-how related to or covering Property.


(f) “Field” means *****.


2.      Development Services.   For the term of this Agreement, Quick-Med agrees
to provide services to KCI relating to ***** (the “Business”). Such services may
include, without limitation, the development, testing, and evaluation of certain
technologies and business concepts related to the Business, which are described
in one or more proposals in Exhibit A (the “Proposal”) and which will be
conducted as described therein (the “Project”).  Additional Projects may be
added as additional, consecutively lettered Exhibits upon the written agreement
of both parties.  Quick-Med agrees to perform such services in a professional
and ethical manner.  Quick-Med and KCI shall use best efforts to perform their
obligations under this Agreement.


3. Payment.   An estimate of Quick-Med’s professional fees and related expenses
in carrying out the Project is provided in the Proposal.  In the event there are
additional expenses that Quick-Med anticipates that are not enumerated in the
Proposal, the parties agree that they will discuss those prospective expenses in
advance of their incidence and KCI will advise Quick-Med whether it pre-approves
such expenses.
 
 
 
 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
4.      Independent Contractor Status.   Quick-Med understands and agrees that
its status is that of an independent contractor and not as a partner or agent of
KCI.  KCI shall have no liability or responsibility with respect to any income
or other taxes or withholding in connection with payments made to Quick-Med
hereunder.  KCI shall not be obligated to maintain any insurance for Quick-Med,
including, without limitation, medical, dental, life or disability
insurance.  To the extent that Quick-Med employs or retains others in providing
services under this Agreement,   Quick-Med will be responsible for compliance
with all applicable laws, rules, regulations, orders and ordinances of any state
or country with jurisdiction over Quick-Med or its activities in performance of
its obligations under this Agreement, including, without limitation, all
applicable import or export regulations and all licensing, disclosure or
permitting requirements.


5.      Term.   The term of this Agreement shall commence on the Effective Date
of this Agreement and shall continue for a period of twelve months or the
earlier completion of the services provided for in Section 2.  The parties agree
that KCI’s signature of this Agreement shall be taken as KCI’s authorization of
Quick-Med to begin the Project work described in the Proposal. Either Quick-Med
or KCI may terminate their relationship under this Agreement at any time and for
any reason, with or without cause, by providing thirty (30) days prior written
notice to the other party.  Termination will not affect the right of Quick-Med
to receive payment for services provided prior to such termination,
according  to the terms of this Agreement, nor will termination affect the
obligations of the parties under this Agreement (except for those under Section
2 above).


6.      Ownership and Access to Intellectual Property.


(a)      Definitions (for the purposes of Section 6)
“Arising Intellectual Property” means Intellectual Property developed by either
party arising from the work conducted under this Agreement.
“Quick-Med Technology” means Quick-Med’s antimicrobial technology including
NIMBUS® (Novel Intrinsically Micro-Bonded Utility Substrate) antimicrobial
polymers;
“KCI Technology” means KCI’s *****.


(b)      Ownership of Arising Intellectual Property.   The parties agree that
all Arising Intellectual Property relating to Quick-Med Technology shall be the
property of Quick-Med, and that Quick-Med shall have the sole right to apply
for, prosecute, and obtain patents that contain disclosures and claims relating
only to Quick-Med Technology.  The parties further agree that all Arising
Intellectual Property relating to KCI Technology shall be the property of KCI,
and that KCI shall have the sole right to apply for, prosecute, and obtain
patents that contain disclosures and claims relating only to KCI
Technology.  The parties further agree that Arising Intellectual Property that
relates both to Quick-Med Technology and to KCI Technology (“Joint Arising IP”)
shall be the property of KCI, and that KCI shall have the sole right to apply
for, prosecute, and obtain patents that contain disclosures and claims relating
to Joint Arising IP.  KCI grants Quick-Med a worldwide royalty-free exclusive
(even as to KCI) license to Joint Arising IP outside of the Field with the right
to sublicense Joint Arising IP outside of the Field to a third party. For the
avoidance of doubt, any modification or improvement to the antimicrobial
chemistry or formulation shall be the property of Quick-Med.


(c)      General Provisions Relating to the Filing of Arising Intellectual
Property.   Each party shall keep the other party informed of new patent
application filings and patent issuances resulting from this Agreement.  The
filing party will submit to the other party a full draft of any such patent
application at least one month (30 days) prior to the filing thereof, and will
make reasonable efforts to incorporate the input and suggestions of the other
party prior to filing.  The filing party shall make reasonable efforts to
prosecute such filings broadly, so as to obtain protection both within and
outside the Field.  As to all Arising Intellectual Property, each party further
agrees to reasonably assist the other party to obtain any Intellectual Property
or other proprietary rights in such Arising Intellectual Property in any and all
countries for which such other party is responsible, and such party will execute
all documents for use in applying for and obtaining such rights and enforcing
them as the other party may desire, together with any assignments of such rights
to such other party or persons designated by such other party.


(d)      Disclosure of Arising Intellectual Property.   Both Quick-Med and KCI
agree to inform each other promptly of any Arising Intellectual Property that is
developed, conceived or created.


(e)      Maintenance of Records.   Each party agrees to keep and maintain
adequate and current written records of all Arising Intellectual Property made
by it (solely or jointly with others) during the term of this Agreement.


(f)  In the event of any disagreement as to what is included in Quick-Med
Technology or KCI Technology, the parties shall conduct a binding
mediation-arbitration procedure as follows.  First the parties shall appoint a
mediator having expertise in intellectual property and chemical technology and
shall agree on the timing and location of a mediation session.  If the parties
fail so to agree, then they shall follow the Commercial Mediation Procedures of
the American Arbitration Association.  If the mediation fails to settle the
matter, then the parties shall follow the Expedited Procedures of the Commercial
Arbitration Rules of the American Arbitration Association, using a single
arbitrator having expertise in intellectual property and chemical
technology.  Judgment upon the award entered by the arbitrator may be entered in
any court having jurisdiction thereof.
 
 

 
 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
7.      Infringement or Misappropriation.   The Project to be conducted and
Property created hereunder by Quick-Med will not knowingly misappropriate the
Intellectual Property of others.  However, Quick-Med does not represent or
warrant that its work will be outside the scope of any patent or registered
design. Quick-Med represents that Quick-Med is not bound by any agreement with
another that would be violated by Quick-Med’s work for KCI or by Quick-Med’s
fulfillment of its obligations hereunder.


8.      Nondisclosure of Confidential Information.
(a) Each party acknowledges that, during the term of this Agreement, it will
have access to certain Confidential Information of the other party.  Each party
acknowledges that all such Confidential Information has been disclosed to the
Receiving Party in strict confidence and that maintenance of the confidentiality
of such Confidential Information to the fullest extent possible is extremely
important.  All documents, records, designs and other materials containing
Confidential Information furnished to the Receiving Party, or produced by the
Disclosing Party or others in connection with this Agreement, will be and remain
the sole property of the Disclosing Party and will be returned to the Disclosing
Party immediately upon the written request of the Disclosing Party, and/or
termination of this Agreement.  The Receiving Party will promptly return and
deliver to the Disclosing Party all such property in any form and will certify
in writing that it has not retained any such property (or any reproduction) in
any form; provided, however, that legal counsel of the Receiving Party shall be
entitled to retain one copy of the Disclosing Party’s Confidential Information
for purposes of enforcement of this Agreement. The Receiving Party’s obligations
of confidentiality under this Agreement shall survive the return of such
Confidential Information and/or termination of this Agreement for three years.


(b) The Receiving Party agrees not to use (except to perform the duties required
by this Agreement), disclose, disseminate or otherwise make available to any
third party, either directly or indirectly, any of the Disclosing Party’s
Confidential Information. This Agreement imposes no obligation upon the
Receiving Party with respect to any Confidential Information disclosed under
this Agreement which:  (i) was in the Receiving Party’s possession prior to
receipt from the Disclosing Party as shown by documentation; or (ii) is or
becomes a matter of public knowledge through no fault of the Receiving Party; or
(iii) is rightfully received by the Receiving Party from a third party without a
duty of confidentiality as shown by documentation; or (iv) is disclosed by the
Disclosing Party to a third party without a duty of confidentiality on the third
party; or (v) is independently developed by the Receiving Party as shown by
documentation; or (vi) is required to be disclosed by operation of law or court
order.  Receiving Party agrees to give the Disclosing Party an adequate
opportunity to interpose an objection or take action to assure confidential
handling of such information before making any use or disclosure in reliance
upon exception (vi).


(c) Without limiting the foregoing, each party also agrees to maintain
information of the other party in confidence in accordance with the
confidentiality agreement executed by and between the parties entitled “Mutual
Confidentiality and NonDisclosure Agreement” dated October 20, 2009 (“NDA”);
provided, however, that to the extent there is any conflict between the terms of
the NDA and this Agreement, the terms of this Agreement shall control.


9. Exclusive Services.   Quick-Med acknowledges the highly competitive nature of
the Business and, accordingly, agrees that it shall not provide any development
or consulting services related to the Field, or license any Intellectual
Property in the Field during the term of this agreement and for a period of
three months after termination or expiration of this Agreement. The parties
agree that this exclusive arrangement does not impose any greater restraint than
is reasonably necessary to protect the good will and other business interests of
the parties.  To the extent a court of competent jurisdiction determines that
language set forth in this subsection does not comply with applicable law of the
governing jurisdiction, this paragraph may be reformed by the court and enforced
to the maximum extent permitted by law.


10.      Use of Materials.  Any materials, components, supplies, or products
provided by one party to the other party pursuant to this Agreement, including
any such items listed or described in Exhibit A (“Materials”), shall be used
solely for the purposes identified in section 2 and as more fully detailed in
the Proposal.  The Materials will not be sold, furnished to any third party, or
used for any other purpose without advanced written consent of the party
supplying the Materials.  The Materials will not be analyzed or modified other
than as appropriate to meet the terms of this Agreement.  The parties agree to
comply with all laws and regulations applicable to the handling of the
Materials.


11.      Liabilities.   Neither party shall be liable to the other for any
indirect, special, incidental, or other consequential damages arising out of or
relating to this Agreement or the breach thereof.


12.      Applicable Law.   This Agreement will be governed by the laws of the
state of Texas, without regard to its choice of laws provisions, and the parties
submit to the exclusive jurisdiction and venue of the federal and state courts
of Bexar County, Texas for any action related to this Agreement.
 
 
 
 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 

 
13.      Survival of Provisions.   The parties expressly agree that the
covenants and restrictions contained in this Agreement, except for the services
to be provided under Section 2, shall survive any termination of this Agreement
for any reason.


14.      Enforceability.   If any provision of this Agreement is found to be
invalid or unenforceable, the unenforceable provision shall be deemed modified
to the limited extent required to permit its enforcement in a manner most
closely approximating the intention of the parties as expressed herein.


15.      Notices.   Any and all notices required or permitted to be given
hereunder shall be in writing to the address indicated on the signature page for
such party, as applicable, and shall be deemed to have been given when deposited
in certified or registered mail, postage prepaid.  Notice also may be provided
by other means, such as hand delivery or overnight delivery, and in such
instance shall be deemed to have been given when received by the party entitled
to notice.  Either party may change its notice address by giving the other party
notice of such new address in accordance with the requirements of this
paragraph.


16.      Press Releases.   Neither party shall publish, distribute or cause to
be published or distributed any media releases, pictorial, graphic or literary
works, that relate, describe or pertain in any way to this Agreement,
Quick-Med’s relationship with KCI or its Affiliates, the performance of services
hereunder, or any Arising Intellectual Property developed hereunder without
first obtaining the prior written consent of the other party  Both parties agree
to respond promptly to requests for consent to publish a press release.  For the
avoidance of doubt, the obligations of the parties under this Section 16 shall
not extend to disclosure which is required by any governmental agency or
regulatory body, court order or otherwise required by law, or to the extent
required to preserve, exercise or enforce rights under this Agreement


17.      Non-assignment.   This Agreement shall be assigned and transferred to,
and shall be binding upon and shall inure to the benefit of, any successor of
KCI, and any such successor shall be deemed substituted as “KCI” hereunder for
all purposes.  As used in this Agreement, the term “successor” shall mean any
person, firm, corporation or business entity that at any time, is formed to
pursue the business opportunity for which KCI is hiring Quick-Med.  Quick-Med
acknowledges that this Agreement is based on the particular abilities of
Quick-Med and may not be assigned, in whole or in part, by Quick-Med.


18.      Entire Agreement/Modification.   This Agreement, including the
previously-executed NDA between the parties, Exhibit A, and any subsequent
exhibits, is the complete agreement of the parties concerning the subject matter
hereof, and supersedes all prior negotiations, representations or agreements,
either written or oral, and may not be modified or amended except by a written
instrument signed by both parties hereto.  A waiver by either party of any term
or condition of this Agreement in any instance shall not constitute a waiver of
such term or condition for the future, or of any subsequent breach thereof.
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized officers or representatives as indicated by their signatures below,
effective as of the date written above.
 
KCI USA, Inc.


By:                 Todd Fruchterman,   ________
Name:            TODD FRUCHTERMAN, MD
Title:
Executive VP, Chief Technology Officer & Chief Medical Officer_

Address:                      
8023 Vantage Drive
San Antonio, TX 78230


 
Quick-Med Technologies, Inc.


By:                 J Ladd Greeno ______________
Name:            J. LADD GREENO___________
Title:              CEO_____________________
Address:
902 NW 4th Street
Gainesville, FL 32601

 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.


 
 

--------------------------------------------------------------------------------

 
 
 

 
EXHIBIT A


Quick-Med Technologies’ Proposal entitled “Statement of Work for KCI” is
attached thereto.


*****
 
 
 
 

 




***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.


 
 

--------------------------------------------------------------------------------

 

